Citation Nr: 1642193	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO. 13-00 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a pulmonary disability, to include interstitial fibrosis and bullous emphysema, claimed as due to asbestos exposure. 



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1965 to January 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

After reviewing the contentions and evidence of record, the Board finds that the issue on appeal is more accurately stated as listed on the title page of this decision. When a claimant asserts service connection, he does so for symptoms regardless of how those symptoms are diagnosed or labeled. See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). In this regard, while the Veteran initiated the instant claim of service connection specifically for bullous emphysema, he has described general symptoms of shortness of breath and decreased exercise tolerance. As the medical evidence establishes that the Veteran has an additional pulmonary diagnosis of interstitial fibrosis, the Board has recharacterized the issue on appeal as listed on the title page. 


REMAND

The Board has determined that additional development is required to ensure effective appellate review. The appeal is therefore REMANDED to the Agency of Original Jurisdiction (AOJ) for the following:

1. Request that the Veteran provide any medical and non-medical information and/or evidence regarding both the onset and cause of his pulmonary disorder that has not been obtained by VA. Provide authorizations for release of information for the Veteran's completion for any records cited but not obtained. Request that the Veteran authorize the release of any medical and sickleave information from his employer, "[redacted]," and any other employer since release from active duty. 

2. Obtain the Veteran's military personnel record, including his record of duty assignments, military occupational specialties, etc. , noting that the Veteran also apparently served on reserve service with the US Naval Reserve. DETERMINE THE AMOUNT OF LIKELY EXPOSURE TO ASBESTOS SUSTAINED BY THE VETERAN DURING ACTIVE NAVAL SERVICE on the USS AULT (DD-698), if plausible.

3. AFTER DETERMINING THE LIKELY EXPOSURE TO ASBESTOS SUSTAINED BY THE VETERAN DURING ACTIVE SERVICE, schedule a VA examination by a qualified examiner, specifically request re-review of the record to ascertain whether an etiology of the Veteran's pulmonary disorder may be identified among all known causes of any diagnosed pulmonary disorder. 

The examiner is advised that he/she must review the record. However, the evidence indicates:

The Veteran was exposed to asbestos during service. The Veteran contends that he was exposed to asbestos during active duty while working in the boiler room aboard the USS AULT. See e.g., February 2010 Statement. The Veteran's DD Form 214 reflects that his military occupational specialty (MOS) was as a boiler technician. VA's Adjudication Procedure Manual reflects that the MOS of boiler technician is associated with a "highly probable" exposure to asbestos. See M21-1, Part IV.ii.1.I.3.c. Accordingly, asbestos exposure is recognized. 

Service medical records dated in February 1965 reflect that the Veteran sought treatment for an upper respiratory infection, the January 1969 service separation examination report reflects a normal pulmonary examination. A January 1973 reserve service examination report reflects a normal pulmonary examination. In the accompanying Report of Medical History form, the Veteran specifically denied any history of or current respiratory symptoms. 

Upon VA examination in July 2010, the VA examiner noted a contemporaneous that chest X-ray documented bullous changes in the right upper lobe, and emphysema and interstitial fibrosis in both lungs. The VA examiner specifically indicated that the consolidation noted upon chest X-ray was "most likely [consistent with] asbestos exposure." The VA examiner noted that the Veteran was exposed to asbestos during service. She then indicated that "asbestos can show changes [consistent with] interstitial fibrosis with is [consistent with] the Veteran's current X-ray."

While the VA examiner did not provide a specific etiological opinion regarding interstitial fibrosis, she did provide an opinion regarding bullous emphysema, opining that the Veteran's bullous emphysema was not caused by in-service asbestos exposure. The VA examiner indicated that a review of medical literature revealed that bullous emphysema is not associated with asbestos exposure, but instead is associated with smoking, alpha one antitrypsin antibody deficiency, genetic causes, autoimmune diseases, and some infections. While the VA examiner did not specifically address all of the potential causes of bullous emphysema, she did not that the Veteran reported no history of tobacco use. Instead, she indicated that the medical literature did not indicate occupational exposure as a known cause of bullous emphysema. However, the VA examiner provided that "it may be helpful for [the] Veteran to seek consult from a pulmonary physician for further clarification."

In December 2013, the Veteran submitted a portion of an internet document entitled "Managing Life with Emphysema." According to this document, emphysema is "usually caused by either smoking or exposure to asbestos." In February 2014, the Veteran submitted additional internet documents discussing the use of asbestos aboard Navy destroyers, including the USS AULT, and the risk of developing certain lung conditions, such as mesothelioma, lung cancer, and asbestosis. 

A January 2015 VA CT scan report reflects that the findings of calcified pleural plaques and mild interstitial fibrosis were "suspicious for asbestosis."

The examiner is requested to conduct all appropriate clinical testing and express an opinion as to whether any of the Veteran's diagnosed pulmonary disorders were caused of aggravated by any incident of active naval service. 

4. Readjudicate the claim. If the appeal is not resolved to the Veteran's satisfaction, issue a Supplemental Statement of the Case and return the matter to the Board. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



Department of Veterans Affairs


